                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:09-CR-00226-RJC
 USA                                              )
                                                  )
    v.                                            )                 ORDER
                                                  )
 NELSON DAVID TORRES AMPARO                       )
                                                  )



         THIS MATTER is before the Court on the defendant’s pro se Petition for Final

Disposition and Demand for Speedy Resolution of Any and All Charges/Warrants/Detainers.

(Doc. No. 29).

         On October 17, 2010, this Court sentenced the defendant to seventy months’

imprisonment followed by 3 years’ supervised release for Illegal Re-entry of a Deported Alien.

(Doc. No. 16: Judgment). The defendant was deported to Honduras on March 9, 2015, then

arrested in San Diego, California on May 4, 2015. (Doc. No. 28: Petition to Revoke Supervised

Release at 1). The defendant is currently serving a fifty-seven month sentence from the Southern

District of California for Attempted Re-entry of Removed Alien, (Case No. 3:15cr1411, Doc.

No. 44: Judgment), with a projected release date of July 29, 2019. According to documents he

submitted, there is a pending United States Marshals Service detainer relating to the Petition to

Revoke Supervised Release in this case and a pending Immigration and Customs Enforcement

detainer. (Doc. No. 29 at Attachment A, B).

         The defendant contends the detainers are creating a hardship; therefore, he seeks their

dismissal with prejudice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, Fed. R. Crim. P.

48(b) and the Sixth Amendment. (Doc. No. 29: Petition at 1). However, the mere lodging of a
detainer based on an unexecuted revocation warrant does not implicate an inmate’s liberty

interest in prompt resolution of the revocation hearing. Moody v. Daggett, 429 U.S. 78, 86

(1976). Thus, until the defendant is taken into custody pursuant to the Petition to Revoke

Supervised Release, (Doc. No. 28 at Attachment 1: Warrant), he does not have a constitutional or

procedural right to a hearing on the alleged violations. United States v. Arellano, 645 F. App’x

235, 236 (4th Cir. 2016) (applying Moody to supervised release proceedings).

       IT IS, THEREFORE, ORDERED that the defendant’s pro se Petition for Final

Disposition and Demand for Speedy Resolution of Any and All Charges/Warrants/Detainers,

(Doc. No. 29), is DENIED.

 Signed: November 14, 2018




                                                2
